                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

DEREK BLOUNT,

                 Plaintiff,

v.                                     Case No. 3:17-cv-733-J-39JRK

ESLY J. HODGE,

               Defendants.
_______________________________

                               ORDER
     Plaintiff’s Motion for Default Judgment (Doc. 48; Motion) is

DENIED. Plaintiff is proceeding on a Second Amended Complaint (Doc.

35), and Defendant filed a timely Motion to Dismiss (Doc. 36).

Thus, Defendant has not “failed to plead or otherwise defend” the

action. See Fed. R. Civ. P. 55(a). Moreover, to obtain a default

judgment, a party first must move for and obtain entry of a clerk’s

default. See Fed. R. Civ. P. 55(a), (b). Not only is a clerk’s

default not warranted, but Plaintiff’s assertion that a “default

has been entered against defendant Esly” is incorrect. See Motion

at 1.

     DONE AND ORDERED at Jacksonville, Florida, this 7th day of

November, 2018.
Jax-6
c:    Derek Blount
      Counsel of Record




                          2
